EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant’s representative, Ms. Marina Zalevsky (Reg. No. 53,825) dated 08/17/2022, and an interview with Ms. Zalevsky on 08/17/2022. 

The application has been amended as follows: 
Please amend the claims filed on 08/05/2022 as follows. 
1. (currently amended) A method comprising:
initiating, by a user device, a transaction at an access device, wherein the user device includes a memory storing a list of applications comprising a plurality of applications and user device data;
receiving, by the user device from the access device, a first available applications
request message for the transaction;
identifying, by the user device, a first application and a second application among the plurality of applications in the list of applications stored in the memory;
transmitting, by the user device to the access device, a first available applications
response message comprising a first application list comprising the first application and the second application, wherein the first application list is ordered according to a first priority for the first application and a second priority for the second application, to indicate a preference for the access device to use the first application over the second application to process the transaction;
receiving, by the user device from the access device, a selection of the first application in response to the transmitting the first available applications response message;
executing, by the user device, the first application;
transmitting, by the user device to the access device, a terminal transaction data request for the transaction;
receiving, by the user device from the access device, contextual data associated with the transaction in response to the terminal transaction data request;
comparing, by the user device using the executed first application, the received
contextual data with the user device data stored in the memory of the user device, wherein the comparing further comprises determining whether the received contextual data is consistent or not consistent with the user device data;
determining, by the user device, whether the first application is to be used by the access device for processing the transaction, based on the comparing;
in response to the determining that the first application is not to be used by the access device for processing the transaction, rejecting, by the user device, the transaction by transmitting, to the access device, a message comprising information indicating the rejecting of the transaction;
receiving, by the user device from the access device, a second available applications request message in response to the transmitting the message;
transmitting, by the user device to the access device, a second available applications response message comprising a second application list, wherein the second application list comprises the second application with a higher priority;
receiving, by the user device from the access device, a selection of the second
application;
executing, by the user device, the second application; and
processing, by the user device, the transaction using the executed second application.
2. (previously presented) The method of claim 1, further comprising:
prior to the rejecting the transaction, determining, by the user device, that the first
application is not to be used by the access device for processing the transaction by determining that the received contextual data is consistent with the user device data.
3. (previously presented) The method of claim 1, wherein the first application list is an
initial application list for the transaction, and the second application list is a subsequent application list for the transaction.
4. (previously presented) The method of claim 1, wherein the second application list comprises the second application and not the first application.
5. (previously presented) The method of claim 1, wherein the determining whether the contextual data is consistent or not consistent with the user device data further comprises:
	determining that the contextual data is not consistent with the user device data stored in the memory by determining that the contextual data is not the same as the user
device data.
6. (currently amended) The method of claim 1, wherein the transmitting the first
available applications response message further comprises:
identifying a value for a flag stored in a volatile memory of the user device[[,]]; 
determining the value of the flag; and[[,]]
based on the determined value of the flag, transmitting the first application and the second application in the first application list to the access device.
7. (previously presented) The method of claim 1, wherein the first application list and
the second application list include application identifiers for the plurality of applications in the first application list and the second application list, respectively.
8. (previously presented) The method of claim 7, wherein the plurality of applications comprise applications data that allow a user of the user device to access different locations via different access devices.
9. (previously presented) The method of claim 1, wherein the received contextual data
comprises an identifier for a geographic location of the access device.
10. (canceled)
11. (previously presented) The method of claim 1, wherein the second application list does not comprise the first application.
12. (previously presented) The method of claim 1, wherein the second application list of comprises the first application and the second application.
13. (previously presented) The method of claim 1, wherein the first available applications request message, the second available applications request message, the first available applications response message, and the second available applications response message
are respectively transmitted using a near-field communication (NFC) protocol.
14. (canceled)
15. (currently amended) A user device comprising:
a memory configured to store a list of applications and user device data;
a processor; and
a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform the steps of:
	initiating a transaction at an access device;
receiving, from the access device, a first available applications request message for the transaction;
identifying a first application and a second application from the list of applications stored in the memory;
transmitting, to the access device, a first available applications response message comprising a first application list comprising the first application and the second application, wherein the first application list is ordered according to a first priority for the first application and a second priority for the second application, to indicate a preference for the access device to use the first application over the second application to process the transaction;
receiving, from the access device, a selection of the first application in response to the transmitting the first available applications response message;
executing the first application;
transmitting, to the access device, a terminal transaction data request for the transaction;
receiving, from the access device, contextual data associated with the transaction in response to the terminal transaction data request;
comparing, using the executed first application, the received contextual data with the user device data stored in the memory, wherein the comparing further includes determining whether the received contextual data is consistent or not consistent with the user device data;
determining whether the first application is to be used by the access device for processing the transaction, based on the comparing;
in response to the determining that the first application is not to be used by the access device for processing the transaction, rejecting the transaction by transmitting, to the access device, a message comprising information indicating the rejecting of the transaction;
receiving, from the access device, a second available applications request message in response to the transmitting the message;
transmitting, to the access device, a second available applications response message comprising a second application list, wherein the second application list comprises the second application with a higher priority;
receiving, from the access device, a selection of the second application;
executing the second application; and
processing the transaction using the executed second application.
16. (Original) The user device of claim 15, further comprising a contactless element
coupled to the processor.
17. (currently amended) The user device of claim 15, wherein the memory is configured to store a flag, wherein the transmitting the first available applications response message further comprises: 
determining  ; and
based on the determined value of the flag, transmitting the first application and the second application in the first application list to the access device.
18. (previously presented) The user device of claim 15, wherein the user device is a card.
19. (currently amended) A system comprising:
an access device; and
a user device comprising a memory configured to store a list of applications and user device data, a processor, and a non-transitory computer readable medium storing , when executed by the processor, cause the processor to perform the steps of:
initiating transaction at the access device;
receiving, from the access device, a first available applications request message for the transaction;
identifying a first application and a second application, from the list of applications stored in the memory;
transmitting, to the access device, a first available applications response message comprising a first application list comprising the first application and the second application, wherein the first application list is ordered according to a first priority for the first application and a second priority for the second application, to indicate a preference for the access device to use the first application over the second application to process the transaction;
receiving, from the access device, a selection of the first application in response to the transmitting the first available applications response message;
executing the first application;
transmitting, to the access device, a terminal transaction data request for the transaction;
receiving, from the access device, contextual data associated with the transaction in response to the terminal transaction data request;
comparing, using the executed first application, the received contextual data with the user device data stored in the memory, wherein the comparing further includes determining whether the received contextual data is consistent or not consistent with the user device data;
determining whether the first application is to be used by the access device for processing the transaction, based on the comparing;
in response to the determining that the first application is not to be used by the access device for processing the transaction, rejecting the transaction by transmitting, to the access device, a message comprising information indicating the rejecting of the transaction;
receiving, from the access device, a second available applications request message in response to the transmitting the message;
transmitting, to the access device, a second available applications response message comprising a second application list, wherein the second application list comprises the second application with a higher priority;
receiving, from the access device, a selection of the second application;
executing the second application; and
processing the transaction using the executed second application.
20. (currently amended) The system of claim 19, wherein the first available applications request message, the second available applications request message, the first available applications response message, and the second available applications response message are respective  Application Protocol Data Unit (APDU) messages.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method, a user device comprising a memory, a processor and a non-transitory computer-readable medium storing instructions, as well as a system comprising an access device and a user device comprising a memory, a processor and a non-transitory computer readable medium storing instructions. Specifically, applicant teaches the user device performing initiating a transaction at an access device, receiving a first available applications request message for the transaction from the access device, identifying a first application and a second application among the plurality of applications in the list of applications, transmitting to the access device a first available applications response message comprising a first application list comprising the first application and the second application, receiving from the access device a selection of the first application in response to the transmitting the first available applications response message, executing the first application, transmitting to the access device a terminal transaction data request for the transaction, receiving from the access device contextual data associated with the transaction in response to the terminal transaction data request, comparing the received contextual data with the user device data, determining whether the first application is to be used by the access device for processing the transaction, rejecting the message. However, this is taught by Sharma (US 9,705,886B2: 5:5-39, 11:20-12:17, 13:8-11, 13:62-14:26, 14:47-15:17, 15:41-56, 16:26-36,18:58-19:38, 21:10-15, 21:64-23:31, 23:60-24:3). Additionally, applicant teaches the user device includes a memory storing a list of applications comprising of applications. However, this is taught by Martin (US 8,799,087B2: 5:5-8) Furthermore, applicant teaches the first application list is ordered according to a first priority for the first application and a second priority for the second application, to indicate a preference for the access device to use the first application over the second application to process the transaction. However, this is taught by von Behren (US 8,196,131B1: 10:15-21, 10:52-11:3, 12:25-50, 20:35-61).

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
initiating…a transaction at an access device…
transmitting…to the access device, a first available applications response message comprising a first application list comprising the first application and the second application…
receiving…from the access device, a selection of the first application in response to the transmitting the first available applications response message; 
executing…the first application;
transmitting…to the access device, a terminal transaction data request for the transaction; 
receiving…from the access device, contextual data associated with the transaction in response to the terminal transaction data request; 
comparing…using the executed first application, the received contextual data with the user device data stored in the memory of the user device, wherein the comparing further comprises determining whether the received contextual data is consistent or not consistent with the user device data;
determining…whether the first application is to be used by the access device for processing the transaction, based on the comparing;
in response to the determining that the first application is not to be used by the access device for processing the transaction, rejecting…the transaction by transmitting, to the access device, a message comprising information indicating the rejecting of the transaction;
receiving…from the access device, a second available applications request message in response to the transmitting the message;
transmitting…to the access device, a second available applications response message comprising a second application list, wherein the second application list comprises the second application with a higher priority;
receiving…from the access device, a selection of the second
application;
executing…the second application; and
processing…the transaction using the executed second application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685